Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 2016/0217623).

As to claim 1, Singh (Figs. 1, 3, 5-8) teaches a method of controlling an augmented reality (AR) electronic device worn on a head part of a user, provided with a virtual object from an application, and having an image 5capturing unit, the method comprising: 
allocating a display area (Augmented world view 410) within a visual field of a user and displaying a virtual object (E.g. GUI elements 520 shown in Fig. 5 or augmentation information 7 shown in Fig. 1) in the display area; 
obtaining motion information based on a hand image of the user using an image capturing unit (Camera) [0064];
10calculating coordinates of a pointer from the motion information and displaying the pointer in the display area [0064]; and 
separately displaying a real object and a virtual object not to overlap each other when the pointer is located in an area where the real object and the virtual object overlap each other in the visual field of the user (A virtual object that overlaps a real object is moved to not overlap it based on the selection of the user) [0172, 0181],
wherein the separately displaying the real object and the virtual object includes: 
analyzing types of real objects by learning learned real objects (E.g. Identifying objects from the scene shown in Fig. 1 that would be of interest to the user) [0024, 0098] to display icons or user interfaces (UIs) corresponding to the types of the real objects (Augmentation information 7 shown in Fig. 1 corresponding to the types of real objects. For example, a “Venue” is shown with a distance “1.1 miles” and “Grand Central Terminal” is shown with respect to its location in the real world).

As to claim 2, Singh teaches wherein the separately displaying of the real object and the virtual object comprises displaying an emoticon or a user interface corresponding to the real object (The user interface includes the display of relevant virtual objects around the real object) [0181].

As to claim 9, Singh teaches wherein the obtaining of the motion information comprises obtaining pointer coordinates corresponding to a predetermined specific position in the hand image [0064].

As to claim 10, Singh teaches displaying a user interface of a virtual object or a real object corresponding to a point indicated by the pointer (Shown in Figs. 7 and 8).

As to claim 13, Singh teaches adding a feedback effect for enhancing visibility of the user interface indicated by the pointer (E.g. moving the virtual elements such that the user can see the intended real object) [0172, 0181].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Cook (US 2017/0315615).

As to claim 3, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], 
wherein the generating of the predetermined event comprises generating an idle event when a 25when athumb and a middle finger are separated and a degree to which four fingers excluding the44 thumb are bent is less than a predetermined first threshold value in the motion information (E.g. the hand configuration shown in Fig. 4B can be utilized to control numerous operations of a computer) [0050].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the input gestures of Cook with the input device of Singh because the combination would allow for control of numerous commands through the use of the user’s hands, increasing overall functionality of the device.

As to claim 4. Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], 
wherein the generating of the predetermined event comprises: 
generating a first event when a thumb is in contact with a middle finger, a degree to which an index finger is bent is less than a predetermined first threshold value, and a degree to which the middle finger, a ring finger, and a little finger are bent is equal to or greater than 10the predetermined first threshold value in the motion information (E.g. the pointing gesture shown in Fig. 4C can be utilized to control numerous operations of a computer) [0050-0053].

As to claim 5, Singh teaches performing a motion corresponding to a mouse left click according to the first event [0060].

As to claim 6, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches wherein the performing of the motion according to the first event comprises performing another motion depending on a position where the thumb is in contact with the middle finger (Fig. 4 shows at least two variations of the thumb connecting to the middle finger in different ways. Further, there are many other gestures that can be formed by a user’s hand that correspond to distinct inputs).

As to claim 7, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Cook (Figs. 4, 5) teaches generating a predetermined event according to the motion information (Detecting and utilizing gesture inputs) [0032], 
wherein the generating of the predetermined event comprises: 
generating a second event when a thumb and a middle finger are separated (E.g. separating them as shown in Fig. 4E), a degree to 45which an index finger is less than a predetermined first threshold value, and a degree to which the middle finger, a ring finger and a little finger are bent is equal to or greater than the predetermined first threshold value in the motion information (Every permutation of a hand’s configuration is detected and can be mapped to a distinct gesture) [0073].

As to claim 8, Singh teaches performing a motion corresponding to a mouse release according to a second event (Every permutation of a hand’s configuration is detected and can be mapped to a distinct gesture) [0075].

Claim(s) 11, 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Miller (US 2013/0082922).

As to claim 11, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Miller teaches generating a third event when a motion of the thumb sliding on the middle finger is identified in a first event state (E.g. if a cursor did not overlap a target), in which the third event is performing a control operation of the user interface (Controlling the location of the cursor) [0065].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the input gestures of Miller with the input device of Singh because the combination would allow for control of numerous commands through the use of the user’s hands, increasing overall functionality of the device.

As to claim 12, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of gesture recognition.
On the other hand, Miller teaches generating a fourth event when a motion of the index finger is identified in a first event state (E.g. an input based on utilizing the index finger), wherein the fourth event is performing a control operation of the user interface (Controlling the location of the cursor) [0065].

Claim(s) 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lee (US 2011/0262002).

As to claim 14, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of hand movement recognition.
On the other hand, Lee (Fig. 7) teaches wherein the displaying of a pointer comprises sequentially varying a pointer position over time (Varying the position of an on-screen object based on user input), and 
when15wgwhen the hand image is blurred at a specific point of time, the pointer for the blurred hand image is displayed by interpolating the pointer position generated based on a plurality of previous time points (The effects of jitter or instability are smoothed over through an interpolation-based tether technique) [0091].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the hand interpolation of Lee with the input device of Singh because the combination would allow for smoothing of user input errors caused by instability in the system, increasing user input accuracy. 

Claim(s) 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lindh (US 2013/0044693).

As to claim 15, Singh teaches the elements of claim 1 above.
However, Singh does not teach the specifics of network control for images.
On the other hand, Lindh teaches receiving a downlink control information (DCI) used for scheduling transmission of the hand image from a network [0029], wherein the hand image information is transmitted to the network based on the DCI [0092].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the DCI of Lindh for the images utilized in the system of Singh because the combination would allow for accurate transmission of image data to the device such that the user’s inputs can be recognized in a timely fashion.

Claim(s) 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Lindh (US 2013/0044693) in view of Park (US 2017/0105112).

As to claim 16, Singh teaches the elements of claim 1 above.
Lindh also teaches wherein the hand image information is transmitted to the network through a physical uplink shared channel (PUSCH) [0029].
However, Singh and Lindh do not teach the specifics of the PUSCH and DM-RS.
On the other hand, Park teaches performing an initial access procedure with the network based on a synchronization signal block (SSB) [0161-0165], 5wherein the hand image information is transmitted to the network through a physical uplink shared channel (PUSCH) and the SSB and a demodulation reference signal (DM-RS) [0206] of the PUSCH are quasi-co-located, QCL, for a QCL type D [0430].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the type D QCL of Park with the input device of Singh, as modified by Lindh, because the combination would allow for an increase in transfer rate and number of devices on the network.

Claim(s) 17-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (US 2016/0217623) in view of Laffey (US 6,816,176).

As to claim 19, Singh teaches an augmented reality (AR) electronic device, comprising: 
a camera (100) configured to obtain an image of an area in front of a user [0064]; 
a display (300) configured to display augmented reality information within a visual field of the user [0064]; and 
a controller configured to: BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 16/491,821Docket No.: 1630-1845PUS1 Reply to Office Action of February 14, 2022Page 6 of 12 
receive, from the camera, an image including a plurality of real objects within the visual field of the user (Shown in Fig. 1), 
display, on the display, a plurality of virtual objects within the visual field of the user, the plurality of virtual objects respectively corresponding to the plurality of real objects (Virtual objects 7, as shown in Fig. 1), 
receive a hand image of the user including motion information of a hand of the user (Receiving an image of a user’s hand to recognize and interaction between a finger tip of the user interacting with the display unit) [0064].

However, Singh does not teach automatically moving overlapped virtual objects.
On the other hand, Laffey (Figs. 2, 5-8) teaches display a pointer (51) on the display based on the motion information (Pointer 51 serving as an example of a GUI element indicating the user’s location of focus), and 
in response to the pointer being located on a display area of the display overlapped by at least two virtual objects among the plurality of virtual objects (Overlapped virtual objects shown in Fig. 5), transition from displaying the at least two virtual objects in an overlapping manner to displaying the at least two virtual objects as being separated from each other in a non-overlapping manner (The virtual objects are shown in Figs. 6-8 to separate from the virtual object near the pointer 51).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the automatic GUI rearrangement of Laffey with the augmented UI of Singh because the combination would allow for the presentation of additional elements to the user without negatively affecting the user’s comprehension of the GUI elements. 

As to claim 17, Singh and Laffey teach the elements of claim 19, as this claim is the corresponding method claim. 

As to claims 18 and 20, Singh teaches wherein the controller is further configured to: 
analyze types of the plurality of real objects based on learned real objects stored in a memory of the AR electronic device (Real objects identified in Fig. 1), and 
display a first type of icon for a first type of real object among the plurality of real objects (E.g. displaying a distance for a real object that is further away) and a second type of icon for a second type of real object among the plurality of real objects (E.g. not displaying the distance for a real object that is visible and, instead, displaying the title of the real object), the first type of icon being different than the second type of icon (The icons are different, as shown in Fig. 1).

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are moot in view of the new grounds of rejection based on references Singh and Laffey. 
Specifically, the rejection above now relies on the depiction of virtual objects shown in Fig. 1, which better map to the amended claim language. The mapping above accounts specifically for learned real objects.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691